﻿This being the first time that we have spoken from this rostrum, we wish to convey to this august Assembly the best wishes of the people of Benin and a message of peace from our leaders, the People's Revolutionary Party of Benin, and the President of the People's Republic of Benin, Comrade Mathieu Kerekou, and the Permanent Committee of the Revolutionary National Assembly and the National Executive Council.
190.	I wish also to join in the warm congratulations addressed to you, Sir, on your unanimous election as President of the thirty-fifth session of the General Assembly. This is a tribute by the international community to your distinguished qualities as a diplomat and to your competence. We are convinced that with those qualifications you will conduct our difficult and important deliberations with great skill and calm. Your election is also a tribute to the Federal Republic of Germany. In the fight being waged throughout the world, your country is playing a most outstanding role, thanks to its active presence and remarkable contribution to the universal undertaking of detente, of peace and friendly co-operation among the peoples of the world. We in Benin welcome our relations of co-operation and friendship with the Federal Republic of Germany, at both the bilateral level and within the framework of the European Economic Community.
191.	We should also like to express to our brother Mr. Salim Ahmed Salim, that worthy son of Africa, the satisfaction, admiration and appreciation of our delegation for the remarkable manner in which he conducted the proceedings of the thirty-fourth session and for his courage at the sixth and seventh emergency special sessions and the eleventh special session of the General Assembly.
192.	The delegation of Benin would like finally to pay a tribute to the Secretary-General for his outstanding qualities and constant efforts in the service of the noble ideals of the Charter. We pledge to him our constant support and assistance in the overwhelming tasks that he has assumed in the service of the international community.
193.	Less than a year ago, in the face of the legitimate demands of the heroic people of Zimbabwe and as a result of their armed struggle, those who in the West had learned nothing from history tried in various ways—through blackmail, provocation and armed aggression against the frontline countries—to make it appear that the ultimate victory of the fighting forces of the Patriotic Front was impossible. We are pleased to pay a tribute here to the representatives of free and sovereign Zimbabwe who now stand by our side. Our brothers of Zimbabwe have proved the historical invincibility of the legitimate fight for national liberation.
194.	This is for all of us, but especially for those of us in Africa, a shining example of courage and conviction; it gives hope to our oppressed brothers in Namibia and South Africa. The people of Zimbabwe have preceded them on the path to freedom and justice. Imperialism will sooner or later learn the lessons of Zimbabwe's independence. They will perhaps prolong the untold suffering of our oppressed brothers in southern Africa, but the lessons to be learned from Zimbabwe's resistance will inspire further fights, result in more victories and lead to further solemn and historic celebrations in the General Assembly.
195.	We should also like to bid welcome at the thirty-fifth session of the General Assembly to the representatives of Saint Vincent and the Grenadines. We extend to them our congratulations and the expression of our fraternal solidarity.
196.	As so often in the past, the General Assembly at its thirty-fifth session is renewing its pledge, a vow it took more than a third of a century ago to rid the world of the scourges of war, injustice and hunger, and to build a world of peace, justice and prosperity for all; its vow to seek, thanks to the growing awareness of the peoples of the entire world and especially the oppressed and exploited peoples of Africa, Asia and Latin America, just solutions to the many problems that mankind is confronted with today.
197.	Since its revolution of 26 October 1972, our country, the People's Republic of Benin, has fought on all fronts, inside and outside the country, to ensure that from what are often mere pious wishes and from our often unimplemented resolutions, a better world will emerge. Today again, through us, the revolutionary people of Benin intends to participate actively in these efforts to bring about a better world by making its modest contribution to our debate.
198.	This thirty-fifth session of the General Assembly is being held at a time when the already disturbing international situation has become alarming and dangerous, essentially because of the global strategy adopted by the imperialist Powers as they try to defend their selfish interests in the world, the divisions they have created, the wars they have caused and the conflicts they have encouraged.
199.	In our countries we witness powerlessly the redeployment of the armed forces of aggression, the forces of destabilization and the forces of colonial re-conquest of the imperialist Powers. Former gunboat policies seem to have made a comeback, as has the quest for spheres of influence. But in Africa and the Middle East, in Asia and in Latin America, one hears an outcry, the outcry of the oppressed peoples of the world as they fight their oppressors, the outcry of the exploited against the exploiters, the outcry of those who have been starved. That, of course, disturbs the easy consciences of those who persist in going against the tide of history. It upsets them. And that is what fortifies our optimism and confirms our hopes and our unshakable conviction that the peoples of the world fighting for a just cause will triumph in the end.
200.	How can we fail to share the feelings of those who would like to see Namibia move towards genuine independence in keeping with a process similar to that followed by the valiant people of Zimbabwe? Although it is clear that that process is the only one that will point South Africa towards the least shameful way out of the hornets' nest of Namibia, South Africa will, we know, continue to defy the international community because its political short-sightedness is as great as its arrogance; and we know that, regardless of the turn of events in that area, South Africa's protectors, the Western Powers, will continue to plunder the resources of the country and will not fail to come to the assistance of South Africa by refusing to carry out the resolutions of the United Nations aimed al resolving the question of Namibia once and for all.
201.	No one is unaware that the implacable logic of trade, the quest for profits and good business, together with the need for strategic control of certain maritime Powers, are all reasons for the duplicity of the West and explain its diplomatic shenanigans.
202.	If one considers the nature, the origin and the size of me companies taking part in the mining of uranium in Rossing in violation of Decree Number 1 for the Protection of the National Resources of Namibia, enacted by the United Nations Council for Namibia on 27 September 1974, then certain positions suddenly become clear and the procrastination that has been observed can be explained in mercantile and strategic terms.
203.	That has left SWAPO and its fighters only one way out: armed struggle. That is the only way that will bring the Pretoria regime to heel, the only way that will force it to capitulate, as indeed, it forced its toadies in Salisbury to capitulate.
204.	At this decisive and ultimate phase in the struggle before the fins' outcome, we are convinced that our Organization has a primary role to play. It has no alternative but to stick to the commitments it has entered into vis-à-vis the Namibian people. As was affirmed at the conclusion of the historic International Conference in Solidarity with the Struggle of the People of Namibia, held in Paris in September last, it must continue to denounce the fraudulent constitutional or political manoeuvres by which South Africa tries to perpetuate its oppressive colonial system and to exploit the people and resources of Namibia. It must continue its refusal to recognize any political or administrative entity set up in Windhoek that does not result from free elections under the supervision and control of the United Nations. It must protect the territorial integrity of the country as an indivisible State, including the entire Walvis Bay area.
205.	The People's Republic of Angola and the front-line countries are experiencing the repeated criminal assaults of the aggressors and mercenaries in Pretoria, and our delegation expresses its complete fraternal solidarity with them. No amount of bombing, no amount of suffering blindly inflicted on innocent populations, no amount of material destruction will defeat our collective resolution in Africa and our inflexible determination to support the legitimate fight for the national liberation of the Namibian people under their sole legitimate representative, SWAPO.
206.	The victory in Zimbabwe is an inspiration to millions of human beings in South Africa, where elementary rights and dignity are being denied.
207.	In Sharpeville in 1960, in Soweto in 1976, children were killed by racist and Fascist bullets. Men were tortured and murdered. But they did not die in vain. Sharpeville and Soweto have become for everyone, for all those who cherish peace and justice, symbols to which the uprisings of recent months in various cities of South Africa have given a hitherto unequalled significance. But the supporters of the ignoble system of apartheid must sooner or later understand that the outcry of the demonstrators and strikers in Durban, the Cape and Johannesburg are sounding the death of that regime, which has beer, repudiated. They must agree that reforms made merely for show will never blunt the determination or lull the vigilance of those who have been exploited and oppressed. Legitimate aspirations to a democratic and just society can never be thwarted.
208.	What is striking today is that the womb that gave birth to the repulsive monster of fascism is still fertile. The present insane and tragic resurgence of fascism haunts the consciences of all in the world who cherish freedom and justice from Bologna to Munich and, last week, Paris. But the leaders of apartheid are heirs and undeniable accomplices of Nazi ideology. This elementary lesson in history should encourage us to be ever vigilant, ever more determined in the struggle against South African apartheid. We must expose the true face of that inhuman, unjust system, which serves to oppress our brothers in South Africa, and we must do so without hypocrisy. After having supplied it with a reactor, after having organized with South Africa a "nuclear axis" that is productive and profitable, some in Europe are now preparing secretly to sell it the radioactive fuel it needs. Is that generally known?
209.	Our Organization, which has called apartheids crime against mankind and which says that apartheid is a threat to international peace and security, must play its role in promoting the emancipation of the peoples of the world. Regrettably, it is a fact that the resolutions adopted at each and every session have, become of their futility, only provided South Africa with opportunities to flout the Organization. Its constant defiance of the Organization would not be so open or so brutal if the racists and Fascists in Pretoria did not enjoy the protection of certain foreign Powers.
210.	We have repeatedly, here and elsewhere, denounced and condemned their attitude, and there is no reason to hope today that they will abide by the obligations that flow from the application of the noble ideals of the Charter. In other words, all the measures that we shall continue to advocate against the racist Pretoria regime will produce no concrete effects unless more decisive enforcement action is taken against these imperialist Powers, and against their multinational corporations, whose economic activities contribute to shoring up that hatred regime.
211.	The Security Council's refusal to adopt economic sanctions against Pretoria and all the other measures envisaged in Chapter VII of the Charter—the only measures that can make Pretoria listen to reason—should prompt the international community to give all possible assistance to all the patriotic forces, particularly ANC, the national liberation movement which, like the Patriotic Front and SWAPO, has been waging its struggle for liberation in the field.
212.	But it must be added that if the Pretoria regime is succeeding in perfecting its weapons, in building up its arsenals, it is because it can skilfully get round the binding embargo on the supply of weapons which has been officially declared. It is doing so with the thinly disguised complicity of Western companies; this is confirmed in the report of 19 September 1980 or the Security Council Committee established by resolution 421 (1977)."
213.	The conclusions are clear; the recommendations are obvious and particularly simple for those who know that the recommendations concern them. Indeed, they have a threefold capability: political, economic and military; they have all the means of coercion to ensure that our resolutions are no longer treated with contempt and openly trampled under foot.
214.	Although the problems of southern Africa are in the forefront of the concerns of our continent, there are other problems that the imperialists have created through the application of their policy of exploitation, domination and division. Certain foreign Powers are indeed directly responsible for the tragedy now unfolding in Chad. The Lagos agreement of August 1979 and the decision taken by the Assembly of Heads of State and Government of the OAU, at its seventeenth session, held in July, in Freetown, demonstrate—if it were still necessary to do so—that Africa has not only the will to solve its own problems itself, but also the wisdom and maturity necessary to do so. By providing for the deployment of a neutral African force as the prelude to a comprehensive and final settlement of this fratricidal conflict—orchestrated by remote control—Africa wished to avoid any internationalization of the problem, under the cover of which foreign interference, in its most criminal and subversive form, could continue.
215.	Wisdom, maturity and a sense of fairness were also at the basis of the decisions taken at Freetown in regard to Western Sahara, By reaffirming the rights of the Sahraoui people to self-determination and independence, the OAU has remained faithful to the letter and spirit of the many clear and unequivocal resolutions on the subject adopted both by the United Nations and by the non-aligned movement,
216.	POLISARIO is constantly winning military victories on the battlefield and, in addition, because of the recognition of the Sahraoui Arab Democratic Republic by the majority of African States, it has now won a particularly significant diplomatic victory. That is why the position of the People's Republic of Benin will remain unchanged so long as the present factors that explain that consistent position do not themselves change.
217.	The General Assembly, which for many sessions now has adopted a clear-cut stand on this question, will have no choice but to invite Morocco to comply with the relevant resolutions of the United Nations and the OAU and withdraw its troops forthwith from the territories it is illegally occupying, and thereby make possible the rapid application of the September 1980 decisions of the OAU Ad Hoc Committee on Western Sahara.
218.	This is the appropriate place for our delegation to express its gratification at the decision of the General Committee of the General Assembly to inscribe on the agenda of the thirty-fifth session the question of the Comorian island of Mayotte. We express the hope that the Assembly will finally take a just and equitable decision with a view to the decolonization of that island.
219.	It may have been thought in certain quarters—in defiance of all probabilities—that the Camp David agreements had some chance of promoting peace and stability in the Middle East. But it must be agreed today that those agreements, which were a real fool's bargain and nothing but an empty treasure chest, have solved nothing with regard to the substance of the problem of the essential claims of the Palestinian people.
220.	The Camp David agreements seem actually to have contributed to an exacerbation of the situation and to have enabled the Israeli authorities to assert their territorial claims with increased arrogance and determination. Thus, among the acts so characteristic of the Zionist Government's policy of fait accompli, there was the recent decision by the Knesset proclaiming the Holy City of Jerusalem as the indivisible and eternal capital of Israel; that decision inevitably aroused the greatest possible indignation, even among those who have endorsed, or approved by their silence, the Zionist authorities' policy of aggression.
221.	In those circumstances the People's Republic of Benin, faithful to its principles in questions of relations among peoples and States—principles that are, incidentally, none other than those proclaimed by the United Nations— cannot give its blessing to agreements from which the parties primarily concerned have been excluded, that is, the Palestinian people and their sole and authentic representative, the PLO. Today, when it is unanimously conceded that no lasting solution can be found in the Middle East without a just and equitable settlement of the Palestinian question, refusing to negotiate with the PLO means refusing peace.
222.	Furthermore, demagogically to make use of blackmail based on anti-Semitism in order to feed certain guilt complexes, cannot divert us from the fight against the Zionist impostor; it cannot possibly give us a guilty conscience. For nothing authorizes the Zionists to exact from the Palestinians the debt of blood, the debt of collective massacre and planned genocide, for which the Palestinians were not responsible and in which they played no part.
223.	Speaking from this rostrum on behalf of a country and a people which, no less than the Jews of the Diaspora, underwent racism and endured the most brutal colonial oppression, we feel fully and legitimately entitled to condemn the Zionist aggression and endeavours in the Middle East. Therefore, Benin, which broke off diplomatic relations with the Zionist entity, cannot but fully support Security Council resolution 478 (1980) of 20 August 1980 calling on States that had established diplomatic missions in Jerusalem to withdraw them from the Holy City,
224.	Turning now to Asia, which saw the birth and triumph of the great emancipating revolutions, we note that certain great sources of tension are still there, sources of tension that are maintained, fuelled and exacerbated by international imperialism and its accomplices. In Kampuchea, which has suffered for more than 30 years from intermittent warfare and colonialist and imperialist aggression, we firmly hope that peace will finally be restored, in the best interest of the Kampuchean people and in the interest of the other peoples of the region. That is why the People's Revolutionary Council of Kampuchea—for which we should like once again to express our support—must consolidate national reconciliation and continue to work for peace.
225.	Still in regard to Asia, we believe that the Iranian and Afghan revolutions, which have seriously shaken the positions of imperialism and feudalism, have opened up a process that will strengthen the unity and solidarity of the struggle of the peoples of the region.
226.	The heroic struggle of the people of Korea, a people that for more than 30 years now has lived in the hope of reunifying its divided country, will not be in vain either. But this legitimate aspiration, although shared on both sides of the 38th parallel, has in the southern part of the country been the subject of the most barbarous repression by the various dictatorial regimes which, from Park Chung Hee to the present Government, have had no other policy but to follow the bidding of international imperialism. It is high time for a final settlement of the Korean problem; it is high time for the United States to understand finally that the safeguarding of peace in that region requires them to reconcile themselves to the withdrawal of their troops and the replacement of the Armistice Agreement by a peace agreement.
227.	In spite of the conspiracy of silence by which some people would like to stifle and suppress it, the struggle of the Frente Revolucionaria de Timor Leste Independente [FRETILIN] in East Timor is being stepped up. We hail this resistance and struggle and consider that East Timor must be freed and its people must fully enjoy its right to self- determination.
228.	More than a year ago, the new Nicaragua, born of the heroism of the Sandinist fighters, enlarged and strengthened the domain of liberty and revolution in Latin America. The dream of freedom and patriotic grandeur of Bolivar and Jose Marti, which the invincible Cuban revolution made an historical fact more than 20 years ago, has once again become possible. But beside those free territories in Latin America Fascist violence continues to torture, massacre and exploit in El Salvador, Chile, Bolivia and elsewhere, pursuing the mad dream of stifling the impetuous struggle of peoples for freedom, justice and dignity. The People's Republic of Benin brings its support and the pledge of its militant and fraternal solidarity to all the heroic fighters of Latin America.
229.	In Cuba, the United States, on the strength of an unfair agreement, refuses to evacuate the Guantanamo base. Guantanamo must be returned to the Cuban Government and military provocations against the Cuban revolution and in the Caribbean must cease.
230.	Puerto Rico is still one of the Latin American countries that has never exercised its rights to self-determination and independence. Using juridical sophistry, the United States has always opposed the inclusion of this item on the agenda of the General Assembly. However, those subterfuges have not prevented the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples from adopting various resolutions on Puerto Rico and the Organization must call on the American Government to comply with them.
231.	The People's Republic of Benin gives its firm support to all actions initiated with the aim of making the Indian Ocean effectively a sea of peace. In that connection we support the concrete proposals put forward by the President of the Democratic Republic of Madagascar. We must, however, express our concern at the establishment in the Indian Ocean by the imperialist Powers of a whole complex of military bases and telecommunications, both mobile and fixed, the obvious goal of which is to pose serious threats to coastal countries that have gained their sovereignty and to peoples that are struggling for their liberation; to control militarily all the lines of communication; and to be able to use means of military pressure to support their political or economic manoeuvres with a view to perpetuating the plundering of the raw materials of the countries of the area. Thus the presence of imperialist military bases in the Mozambique channel, on Diego Garcia, on Reunion and elsewhere, the militarization and the increased nuclearisation of the Indian Ocean constitute a challenge to the decisions of the international community and a constant threat to the sovereignty and the territorial integrity of the countries of the area.
232.	The situation in the Indian Ocean, where we see the growth of a formidable armada of international imperialism, makes it easier to perceive the profits and the calculations which the distressing Iraq-Iran conflict enables imperialism to make. For the flames of war between Iraq and Iran, the deaths and the immense sacrifices imposed upon those two fraternal peoples will in no way benefit the struggle of the Palestinian people or that of other peoples of the world against imperialist domination and intervention. For this suffice it to observe the cynicism of certain plans for intervention or suspect offers of mediation, whose sole goal and motivation is the logic of the stock market and the statistics of the energy needs of the West.
233.	The People's Republic of Benin therefore issues an appeal for peace and for the cessation of this fratricidal war and for the blind and murderous language of arms to give way to the language of revolutionary reason and the solidarity of struggle. Within the great family of the non-aligned, where both occupy such a distinguished place, Iraq and Iran, two great countries both friendly to Benin could settle their dispute with the fraternal assistance of the other members and the chairman of our great movement, on the basis of its fundamental principles.
234.	The evils and the problems that the peoples of the third world are confronting are not only political in nature. Economic problems help to hand them an extra measure of acuteness. We have therefore always desired true development that could restore dignity to these peoples and put an end to their domination by imperialism. The appeal that the third world continues to make to the rich nations for the establishment of a more just and more equitable economic order still has not been heeded in any real way.
235.	It is in order to attempt once again to seek the most appropriate ways and means of promoting this new order that we have just held in this very place a special session of the General Assembly on global economic negotiations. The delegation of the People's Republic of Benin, which has taken an active part in this work, has already made known the views of its Government on this important question. If we are to return to it, it will be to issue a few useful historical reminders.
236.	Indeed, during the course of the work of the sixth special session of the General Assembly, held in 1974, on economic problems, two resolutions were adopted on the basis of the claims of the developing countries, calling upon the international community, and particularly the industrialized countries and international institutions, to work to regularize trade in primary commodities through an integrated programme of which the Common Fund for the financing of buffer stocks would be the pivot; to open up world markets for the manufactured products of developing countries; to increase the volume of transferred resources from North to South; and to reform procedures providing for access to technology.
237.	It is distressing to have to note that six years after the adoption of those texts and in spite of the many negotiations organized between the North and the South under the auspices of the United Nations, there has been no appreciable improvement in the situation.
238.	Even worse, the major international conferences on the restructuring of relations between industrialized and developing countries have all failed. In particular the fifth session of UNCTAD in Manila from May-June 1979 and the Third General Conference of UNIDO in New Delhi from January-February 1980, served only to make even worse the scandalously unequal relations prevailing between producers of raw materials and industrialized countries. The reasons for that state of affairs are well known and we have only too often revealed them and condemned them.
239.	In spite of those condemnations and appeal for solidarity, the external debt of the underdeveloped countries is constantly growing, as indeed is the already wide gap between developing and industrialized countries.
240.	At their most recent meetings and in their preparatory documents, the World Bank and IMF have, through eloquent and even overwhelming statistics, made clear the tragic nature of that situation, of what is known as "absolute poverty" and of the threats of "negative growth" in the economy of many of our countries. The situation is only the more acute, and it is even more urgent to take concrete measures to spare mankind new crises and serious social explosions. The wager of peace and development will only be won in this way—-if we sincerely want justice and equality among nations, as well as the independence of the countries of the third world, to be effectively won and secured.
241.	The need to lay the basis and establish the principles for a new economic order in international life, in our view, is in keeping with the concerns of all of us about the future of the world, in the face of the real dangers presented by the vast means of destruction and of warfare, conventional and nuclear. Disarmament, accompanied by global detente, therefore is a universal issue which all States, whatever their size and whatever the size of their arsenals, must resolve to consider, in response to the mere instinct for survival and so that future generations will not have to mourn another Hiroshima and another Nagasaki, even more cruel and devastating. Furthermore, elementary arithmetic shows us how many social works, how many economic assistance projects, and how many cultural enterprises could be undertaken with the enormous financial means and technology now devoted to the manufacture and increased stockpiling of armaments of all kinds, if the folly of the arms race were ended and definitely banished from the history of society and man.
242.	Our country, the People's Republic of Benin, has, since 26 October 1972, decisively resumed the long history of its people's dignified struggle. Having embarked upon the revolutionary course of the anti-imperialist national liberation struggle, a few months ago it passed a new basic law and set up new institutions, thus entering the stage of constitutional revolutionary legitimacy, under the enlightened leadership of its vanguard Party, the People's Revolutionary Party of Benin. As a result of its courageous and bold policies and its determination for liberation, it has given rise to hatred, plots and subversion on the part of those former masters and new colonialists that have been unable to tolerate the sight of certain of their loyal chief agents being expelled from the centres of State power and from economic decision-making posts. That explains the military aggression committed by mercenaries against the People's Republic of Benin on Sunday 16 January 1977. Their defeat is well known and their paymasters have been denounced and clearly exposed. We cannot remain silent about their crimes and their misdeeds, because of their shameful failure must give birth to increased vigilance against the historical phenomenon of the use of imperialist and neo-colonial mercenaries. Thus, pursuant to Security Council resolution 419 (1977) relating to the aggression against the People's Republic of Benin, we have just submitted new proof, published recently by a French historical review. It is our most sincere wish that all States should do likewise whenever information or new material proof of the reality of aggression and the crimes of mercenaries comes into their possession. Such action is in keeping with the recommendations of the Security Council. Our country, a distressed witness and victim of those criminal endeavours at colonial reconquest, through its live testimony and its victorious resistance to aggression, wishes to make its modest contribution to the eradication of a scourge which has ceaselessly threatened our independence and jeopardized peace in the world.
243.	Our reference to the affair of armed imperialist aggression of 16 January 1977 remains legitimate; it is entirely in keeping with the principles and requirements of the Charter, which binds us and justifies our common endeavours for peace, friendship and co-operation. Our great comrade in arms, President Mathieu Kerekou stated in his appeal to all the fighting peoples in the world, at the International Conference on Mercenaries, held at Cotonou in January 1978, the following:
"International imperialism, after having enriched itself through black slavery, the slave trade in blacks, the wars of plunder and the colonial wars, is surviving and feeding itself today thanks to its cannon and other sophisticated military equipment, with the shameful design of restoring or installing in the countries of the third world colonialism, neo-colonialism, racism, fascism and the plundering of our immense natural resources. That is why we must view mercenaries not only as an international scourge which curbs and impedes the liberation of people still under foreign domination, but also and above all as a real threat to the independence and sovereignty of our young States, In a word, mercenaries constitute a veritable threat to the security of States, to democracy and peace in the world."
244.	If detente is indivisible, the freedom of peoples and justice among nations also cannot be divided or confined to certain continents or certain parts of the world.
245.	Therefore let us see to it that our work and our resolutions arouse hope and contribute to the solution of the major issues of our time; because it is only resolute, decisive and collective action for peace and development that really deserves our energies and our efforts and indeed our sacrifices.
246.	Ready for the revolution.
247.	The struggle continues.
